TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 17, 2018



                                     NO. 03-18-00329-CV


                                       V. N. G., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order terminating parental rights signed by the trial court on April 17,

2018. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s termination order.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.